              Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 1 of 11
CJF2.17.20
                                                  FH.E


•
                                                  S1.<IC                        U.S. Department           of .Justiee
                                                  r ort
v                                 ,
                              , I
                              "                                                 United States Allorney
                                          .... q -3                    \',.48   District ofMmyland
                                                 - -, •• e ,. •...~: C';-
ZacharyStendig                                Cl_l: •.   .:> _1'Ora~-.          Suite .Jon                              DIRECT: ~/O.209-1893
Anistant Umted Stales Auorney
Zachary.Slelldig@asdoj.gol'           :; '{   Jr;;;:JJ _
                                               f'~1 1-... L1 \ r", 1\ L
                                                                   OEPUT '{
                                                                                36 S. Charles Street
                                                                                Ballimore. MD2/20J-3JJ9
                                                                                                                          MAIN: ~/O.209.4800
                                                                                                                           FAX: ~1O.962.2310




                                                                                February 14,2020

VIA EMAIL
Katherine Tang Newberger
First Assistant Federal Public Defender
Office of the Federal Public Defender for the District of Maryland
100 S. Charles Street
Tower II, Suite 900
Baltimore, Maryland 21201

           Re:         Plea Agreement in United States v. Ronald Wilson
                       Criminal Number SAG-I 9-0548

Dear Counsel:

        This letter, together with the Sealed Supplement, confirms the plea agreement (this
"Agreement") that has been offered to your client, Ronald Wilson (hereinafter "Defendant""), by
the United States Attorney" s Office for the District of Maryland ("'this Oflice"). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. The temlS of
the Agreement are as follows:

                                                                Offense of Conviction

         I.     The Defendant agrees to plead guilty to a Count One of the Superseding
Information now pending against him, to wit: Possession with the Intent to distribute 40 grams or
more of fentanyl, in violation of21 U.S.c. S 841. The Defendant admits that he is, in fact, guilty
of this ol1ense and will so advise the Court.

                                                               Elements of the Offense

       2.      The elements of the ol1ense(s) to which the Defendant has agreed to plead guilty,
and which this Ol1ice would prove if the case went to trial, are as follows:

           On November 5, 2019 in the District of Maryland:

               a.      The Defendant knowingly possessed 40 grams or more of a substance
containing a detectable amount ofN-phenyl-N- [1-(2-phcnylethyl) -4-[piperidinylj, also known as
fentanyl; and;
          Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 2 of 11
Plea Agreement
U.S. v. Ronald Wilson
SAG-19-0548


                 b.      The Defendant knowingly and voluntarily possessed that fentanyl with the
intent to distribute it.
                                            Penalties

       3.      The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

  COUNT       STATUTE         MAND.MIN.              MAX          MAX        MAX FINE      SPECIAL
                              IMPRISON-            IMPRISON-   SUPERVISED                  ASSESS-
                                MENT                 MENT       RELEASE                     MENT
     I       21 U.S.c. ~         5 years;          40 years    At least 3    $5,000,00       $100
                 841         pursuant to 21                     years,           0
                                U.S.C. S                       maximum
                            841 (b)(I )(A)(ii)                  oflife

                 a.     Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion 10 designate the institution at which it will be served.

                b.     Superviscd Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
relurned 10 custody to serve a term of imprisonment up to the entire original tenn of supervised
release if permitted by statute, followed by an additional tenn of supervised release.

              c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. ~S3663, 3663A, and 3664.

                 d.      Pavment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.c. S 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.       Forfeiture: The Court may enter an order or forfeiture of assets directly
traceable to the otfense, substitute assets. and/or a money judgment equal to the value of the
property subject to forfeiture.

                [       Collection of Debts: If the Court imposes a fine or restitution, this Ollice's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments. the Defendant agrees that: (I) the full amount of the fine or restitution is
nonetheless due and owing immediately: (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
excrcises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Otlice to obtain a crcdit report in order to evaluate the Defendant's ability to pay,
and to request and review the Detendant's federal and state income tax returns. The Detendant

                                                 Page 2 01'9
         Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 3 of 11
Plea Agreement
U.S. v. Ronald Wilson
SAG-I 9-0548


agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                          Waiver of Rights

        4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                a.      If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by ajudge, without a jury, if the Defendant. this Office, and the Court
all agreed.

                 b.      If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
 would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
 would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial, the government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the government's witnesses. The Defendant would not have to present
any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in
defense, however. the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

               d.     The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chosc, and the Defendant would have the right to refuse to testifY. II'
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                e.      If the Defendant were found guilty alier a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty. the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set f()rth in the "Waiver of Appear' paragraph
below, to appeal the sentence. By pleading guilty, the Defendant undcrstands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be

                                             Page 3 of 9
         Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 4 of 11
Plea Agreement
U.S. v. Ronald Wilson
SAG-19-0548


admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

                g.      II' the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Comi rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.     By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not relying
on any promise or belief about the immigration consequences of pleading guilty. The Defendant
nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                             AdvisorY Scntencing Guidelincs Applv

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Ref 01111
Act of 1984 at 18 U.S.c. ~ 3551-3742 (excepting 18 U.S.c. ~ 3553(b)(I) and 3742(e)) and 28
U.S.c. ~~ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Ref 01111 Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                          Factual and AdvisorY Guidclines Stipulation

        6.    This Otlice and the Defendant stipulate and agree to the Statement of Facts set lorth
in Attachment A, which is incorporated by reference herein.

                a.     This Otlice and the Defendant further agree that the applicable base otlense
level is 30, pursuant to U.S.S.G ~ 2Dl.l(c)(5), because the defendant possessed more than 400
grams but less than 1.2 kilograms of fentanyl.

              b.      This Otlice does not oppose a two-level reduction in the Defendant's
adjusted of1ense level pursuant to U.S.S.G. ~ 3 E 1.1(a), based upon the Defendant's apparent
prompt recognition and affirmative acceptance of personal responsibility lor the Defendant's
criminal conduct. This Ot1ice agrees to make a motion pursuant to U.S.S.G. ~ 3El.l(b) lor an
additional one-levcl decrease in recognition of the Defendant's acceptance of personal

                                             Page 4 01'9
         Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 5 of 11
Plea Agreement
U.S. v. Ronald Wilson
SAG-19-0548


rcsponsibility for the Defcndant's conduct. This Otllce may oppose any adjustment for acceptancc
ofrcsponsibility under U.S.S.G. ~ 3El.l(a) and may decline to make a motion pursuant to U.S.S.G.
~ 3El.l(b), if the Defendant: (i) fails to admit each and evcry item in the factual stipulation; (ii)
denies involvemcnt in the olTcnsc; (iii) givcs conllicting statements about the Defendant's
involvement in the offense; (iv) is untruthful with the Court, this Oftice, or the United States
Probation Otlicc; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) cngages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii) attempts
to withdraw the plea of guilty; or (viii) violates this Agreement in any way.

               c.       Accordingly, the anticipated final adjusted ofTense levcl is 27.

        7.      There is no agreement as to the Defendant's criminal history and thc Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career of1ender or if the instant of1ense was a
part ofa pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

         8.     Other than as set forth abovc, no other of1ense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                       Rule l1(e)(l)(C)    Plea

         9.      The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
1I(c)(l)(C) that a sentence in the range of 90 to 100 months imprisonment in the custody of
the Federal Bureau of Prisons is the appropriate disposition of this case. This agreement does
not atlect the Court' s discretion to impose any lawful term of supervised release, restitution or line
or to set any lawful conditions of probation or supervised release. In the event that the Court
rejects this plea agrecmcnt, either party may elect to declare the agrecment null and void. Should
the Defendant so elect, he will be atTorded the opportunity to withdraw his plea pursuant to the
provisions of Federal Rule of Criminal Procedure II (c)(5).

        10.     The parties agree that a sentence in the range of 90 to 100 months of
imprisonment in the custody of the Federal Bureau of Prisons is a reasonable and appropriate
sentence. taking into consideration the nature and circumstances of the otTense, and the defendant's
criminal history, and all of the other factors set forth in 18 U.S.c. ~ 3553(a).

                                     Ohligations   of the Parties

        11.    At the time of sentencing, this Otllce will recommend a sentence in the range of
90 to 100 months of imprisonment.        Upon imposition of sentence. this Ollice will move to
dismiss the Indictmcnts. This Ollice and thc Defendant reserve thc right to advocate for a
reasonable period of supervised release, and/or fine considering any appropriate factors under 18

                                             Page 5 01'9
            Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 6 of 11
 Plea Agreement
 U.S. v. Ronald Wilson
 SAG-19-0548


U.S.c. ~ 3553(a). This Office reserves the right to bring to the Court's attention all information
with respect to the Defendant's background, character, and conduct that this Ollice deems relevant
to sentencing, including the conduct that is the subject of any counts of the information. At the
time of sentencing, this Office will move to dismiss any open counts against the Defendant.

                                          Waiver of Appeal

      12.     In exchange for the concessions made by this Oflice and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                 a.     The Defendant knowingly waives all right, pursuant to 28 U.S.c. ~ 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statutc(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

                 b.     The Defendant and this Oflice knowingly and expressly waive all rights
conferred by 18 U.S.c. ~ 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

                        (i)    The Defendant reserves the right to appeal any sentence that exceeds
 J   00 months imprisonment; and

                         (ii)    This Office reserves the right to appeal any sentence less than 90
months imprisonment.

                 c.      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
Iile any request for documents from this OIlice or any investigating agency.

                                              Forfeiture

        13.    The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the ofTense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or othcrwise involved in, the offenses.

                 a.     Specifically, but without limitation on the government's right to forfeit all
 property subject to lorfeiture as pcrmitted by law, the De(endant agrees to forfeit to the United
 States all of the Defendant's right. title, and interest in any items that the Defendant agrees

                                              Page G 01'9
          Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 7 of 11
Plea Agreement
U.S. v. Ronald Wilson
SAG-19-0548


constitute money, property, and/or assets derived from or obtained by the Defendant as a result ot:
or used to facilitate the commission of, the Defendant's illegal activities, specifically:

                        I.      United States Currency in the amount 01'$1,760.

                  b.    The Defendant agrees to consent to the entry of orders of forfeiture for the
property described in the two above subparagraphs and waives the requirements of Federal Rules
of Criminal Procedure II (b)( 1)(J), 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

                  c.     The Defendant agrees to assist fully in the forfeiture of the above property.
The Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to infonnation related to assets and income, and to take all steps necessary to pass clear title
to the forfeited assets to the United States, including executing all documents necessary to transfer
such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.

                d.      The Defendant waives all challenges to any forfeiture carried out in
accordance with this Agreement on any grounds, including any and all constitutional, legal,
equitable, statutory, or administrative grounds brought by any means, including through direct
appeal, habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review
of any civil or administrative forfeiture of any property subject to forfeiture under this Agreement,
and will not assist any third party with any challenge or review or any petition for remission of
forfeiture.

                     Defendant's    Conduct Prior to Scntcncing and Brcach

         14.     Between now and the date of the sentencing. the Detendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. S 3C 1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthfi.Ii
in any statement to the Court. this Oflice, law enforcement agents, and probation oflicers; will
cooperate in the preparation of the presentence rep0l1; and will not move to withdraw from the
plea of guilty or from this Agreement.

               a.        If the Defendant engages in conduct prior to sentencing that violates the
above paragraph of this Agreement, and the Court finds a violation by a preponderance of the
evidence, then: (i) this Ol1ice will be free from its obligations under this Agreement; (ii) this Oflice
may make sentencing arguments and recommendations different from those set out in this
Agreement, even if the Agreement was reached pursuant to Rule II(c)(I)(C); and (iii) in any
criminal or civil proceeding, this Oflice will be fi'ee to use against the Defendant all statements
made by the Defendant and any of the information or materials provided by the Defendant.
including statements, information, and materials provided pursuant to this Agreement. and

                                              Page 7 01'9
         Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 8 of 11
Plea Agreement
U.S. v. Ronald Wilson
SAG-19-0548


statements made during proceedings before the Court pursuant to Rule II of the Federal Rules of
Criminal Procedure. A determination that this OJlice is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant" s guilty plea-even if made
pursuant to Rule I I(c)(1)(C)-if the Court tinds that the Defendant breached the Agreement. In
that event, neither the Court nor the Government will be bound by the specitic sentence or
sentencing range agreed and stipulated to herein pursuant to Rule II (c)( I)(C).

                                        Court Not a Party

          15.    The defendant expressly understands that the Court is not a party to this agreement.
In the federal system. the sentence to be imposed is within the sole discretion of the Court. The
Court is under no obligation to accept this plea agreement. In the event the Court rejects this Rule
II (c)( I)(C) plea agreement, pursuant to Rule II (c)(5)(C), the Defendant will be informed that he
may withdraw his plea. Ifhe persists in the guilty plea thereafter, the Defendant understands that
the disposition of the case may be less favorable than that contemplated by this agreement. The
Defendant understands that neither this OJlice, his attorney, nor the Court can make a binding
prediction or promise that the Court will accept this agrecmcnt. The Defendant agrees that no one
has made such a binding prediction or promise.

                                        Entire Agreement

        16.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Oftice and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this OJlice
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effcctive unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every tenn and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.




                                            Page 8 of9
         Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 9 of 11
Plea Agreement
U.S. v. Ronald Wilson
SAG-19-0548




                                            Very truly yours,

                                            Robert K. Hur
                                            United States Atto


                                     By:




        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. [understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. [am completely satisfied with the representation of my attorney.


1bn&lwktH                                                  Date:   3- :5- 20
Ronald Wilson
Defendant


         I am Ronald Wilson's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.



                                                           Date:




                                           Page 9 of9
      Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 10 of 11




                                       ATTACHMENT          A

                                  STIPULATION       OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this maller proceeded to trial.

         On November 4,2019, United States Magistrate Judge A. David Copperthite authorized
a warrant to search 5608 Force Road in Baltimore, Maryland and a 2013 black Mercedes Benz
Sedan bearing Maryland tag number: 98067CH. The defendant, Ronald Wilson, was the target of
the search warrants.

          On November 5, 2019, members of the Bureau of Alcohol, Tobacco, Firearms and
Explosives C'"ATF") executed the search warrants on the above-mentioned vehicle and residence.
Prior to doing so, ATF agents encountered Wilson in the parking lot of a laundromat at 5200
Moravia Road Baltimore, Maryland, which is near 5608 Forcc Road. ATF agents read Miranda
warnings to Wilson. The defendant told the ATF agents, in substance, that there was a controlled
substance inside of his residence in a box inside a black duffle bag hanging on a door in the second
floor bedroom. ATF agents recovercd the controlled dangerous substances from where Wilson
said it was located within 5608 Force Road. Specifically, A TF agents recovered four clear plastic
bags containing a tan powdery substance from inside a cardboard box. Also recovered from inside
a black duffle bag, were a clear plastic bag containing a tan powdery substance, packaging
materials, and two digital scales. The defendant told members of ATF, in substance, that he was a
drug dealer. A TF also recovered a total of $1,760 from the defendant's vehicle and person. ATF
agents then sent the substances to the Baltimore Police Department laboratory section for analysis.
The lab concluded that the substances were Fentanyl with a net weight of 461.34 grams. Prior to
its recovery by the ATF agcnts on November 5, 2019, Wilson possessed the Fentanyl and he did
so with the intent to distribute it to others.

        All events occurred in the District of Maryland.
    Case 1:19-cr-00548-SAG Document 30 Filed 03/03/20 Page 11 of 11




SO STIPULATED:


                                 Zachary S
                                 Lindsey
                                 Assistan


                                 ko.U wk-v
                                 Ronald Wilson
                                 Defendant


                                 ~/1~~
                                A<.atherine ~               ---".
                                Counsel for Defendant




                                   2
